USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1449                                    UNITED STATES,                                      Appellee,                                          v.                                     JOSE GUZMAN,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Mark L. Wolf, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                              Cyr, Senior Circuit Judge,                                   ____________________                                Boudin, Circuit Judge.                                        _____________                                 ____________________            Jose Guzman on brief pro se.            ___________            Donald  K. Stern,  United  States  Attorney,  William F.  Sinnott,            ________________                              ___________________        Assistant United States Attorney, and Carolyn Crotty Guttilla, Suffolk                                              _______________________        University Law School, on brief for appellee.                                 ____________________                                  December 16, 1997                                 ____________________                 Per  Curiam.   In this  appeal  from his  sentence, Jose                 ___________            Guzman raises three issues which  he concedes were not raised            in  the district  court.  Accordingly,  "his sentence  can be            reversed on  [these grounds]  only upon  a showing  of 'plain            error.'" United  States v. Olivier-Diaz,  13 F.3d  1, 5  (1st                     ______________    ____________            Cir. 1993).  After careful  review of the record, we conclude            that appellant has failed to make such a showing with respect            to any of the issues he raises on appeal.                   The  district   court  adopted   the  undisputed   facts            contained in the  PSR, as permitted by Fed.R.Crim.P.  32. See                                                                      ___            United States v. Van,  87 F.3d 1, 3 (1st Cir.  1996).  It was            _____________    ___            not "plain error"  for the district court to  find that those            facts supported a  finding that the substance  distributed by            appellant was "cocaine  base" as that term is  defined by the            Sentencing   Guidelines   for   the   purposes  of   sentence            enhancement. See U.S.S.G.  2D1.1(c) and note (D).                         ___                 Nor does appellant's new sentencing factor  manipulation            claim   provide  a   basis   for  reversing   his   sentence.            "[S]entencing factor  manipulation is  a claim  only for  the            extreme and unusual case." United  States v. Montoya, 62 F.3d                                       ______________    _______            1, 4 (1st Cir.  1995).  As  we reasoned in  a recent case  in            which a similar claim was  made, "[g]overnment agents are not            limited to replicating a suspect's largest unsolicited crime.            In this case, the full  contours of the criminal operation --            its size,  techniques, personnel  -- were,  like an  iceberg,                                         -2-            largely  submerged;   and  the  means  of   exploration  were            additional and  larger transactions.  . .  . While  the sting            could not be endlessly prolonged and enlarged, nothing in the            objective  facts  suggests  'misconduct'  at  all,  let alone            'extraordinary' misconduct.'"  United States v.  Egemonye, 62                                           _____________     ________            F.3d 425 (1st Cir. 1995).                 Appellant's final  argument is  based upon  his mistaken            impression  that the  district court  did not apply  a three-            level reduction in his  base offense level for  acceptance of            responsibility,  pursuant  to  the United  States  Sentencing            Guidelines,  3E1.1.  Our careful review of the record reveals            that the  district court  adopted  the guideline  application            contained in  the presentence report, including a three-level            reduction  for  acceptance  of  responsibility.    Therefore,            appellant's final claim is entirely without merit.                 Appellant's sentence is affirmed.                                         ________                                         -3-